Case 1:20-cv-00051-HCN-DAO Document 27 Filed 03/25/21 PageID.148 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH




         EMERGENCY ESSENTIALS
            HOLDINGS, LLC,                               MEMORANDUM DECISION
                                                               AND ORDER
                    Plaintiff,                         GRANTING PLAINTIFF’S MOTION
                                                         FOR DEFAULT JUDGMENT
                        v.
                                                                  Case No. 1:20-cv-51
             ALPHA DUCK, LLC,                                    Howard C. Nielson, Jr.
                                                               United States District Judge
                   Defendant.




       On May 1, 2020, Plaintiff Emergency Essentials Holdings, LLC (EEH), filed a complaint

against Defendant, Alpha Duck, LLC. See Dkt. No. 2. On June 11, 2020, after four unsuccessful

attempts to serve Defendant, Plaintiff filed a motion for acceptance of service or, in the

alternative, for alternative service. See Dkt. No. 10. The court found good cause to believe

Defendant was avoiding service and granted Plaintiff permission to serve Defendant through

alternative means. See id. at 2–3. Plaintiff filed proof of service by alternative means on

September 16, 2020. See Dkt. No. 15.

       After Defendant failed to file an answer, Plaintiff moved for entry of default on

September 29, 2020. See Dkt. No. 16. Defendant did not respond. On October 21, 2020, the

Clerk’s office entered a certificate of default pursuant to Federal Rule of Civil Procedure 55(a).

See Dkt. No. 21. Defendant did not appear, move to set aside the certificate of default, or

communicate with the court in any manner after the certificate was entered. On January 29,
Case 1:20-cv-00051-HCN-DAO Document 27 Filed 03/25/21 PageID.149 Page 2 of 4




2021, Plaintiff filed a motion for default judgment in accordance with Federal Rule of Civil

Procedure 55(b). See Dkt. No. 25. After Defendant failed to respond, the court ordered

Defendant to show cause, no later than March 11, 2021, why Plaintiff’s motion should not be

granted and default judgment entered against Defendant. See Dkt. No. 26. Defendant again failed

to respond. In short, as of the date of this order, March 25, 2021, Defendant has completely

failed to appear, plead, respond, or otherwise defend this action. Defendant has likewise failed to

communicate with the court in any way regarding this action.

       Based on careful review of Plaintiff’s complaint, the motion for default judgment, and the

affidavits submitted in support of that motion, the court finds that Plaintiff has adequately

supported the injunctive relief and statutory damages it requests. The court further finds that

because Defendant is an LLC, it is neither a minor nor an incompetent person. See Fed. R. Civ.

P. 55(b)(2). Finally, Plaintiff has submitted an affidavit, as required by DUCivR55-1(b)(3),

stating that Defendant, as an LLC, is not in military service and that Plaintiff has been unable to

determine whether Defendant’s members or agents are in military service. See Dkt. No. 25-1 ¶

¶3–4. The court therefore finds that default judgment is warranted under Federal Rule of Civil

Procedure 55(b)(2) and District of Utah Civil Rule 55-1(b)(2).

       For the foregoing reasons, IT IS ORDERED THAT:

       1)      Emergency Essentials Holdings’ Motion for Default Judgment, Dkt. No. 25, is

               GRANTED;

       2)      Defendant, its agent(s), and any person(s) or entity acting in concert with

               Defendant, are permanently enjoined from using the Infringing Marks, the

               BEPREPARED.COM Mark or any other confusingly similar trademarks;

       3)      Within ten (10) days of being notified of the entry of this Order, Defendant



                                                 2
Case 1:20-cv-00051-HCN-DAO Document 27 Filed 03/25/21 PageID.150 Page 3 of 4




            shall remove all use of the Infringing Marks, the BEPREPARED.COM Mark,

            or any other confusingly similar trademarks from the

            www.elitefoodstorage.com website, all social media accounts or other

            websites, all electronic or physical marketing orpromotional materials,

            advertisements, signage, product packaging, website metadata and any other

            items displaying such marks;

      4)    If Defendant fails to comply with the requirements in (4) above, EEH may

            remove or have removed all uses of the Infringing Marks, the

            BEPREPARED.COM Mark or any other confusingly similar trademarks from

            the www.elitefoodstorage.com website, all social media accounts or other

            websites, all electronic or physic al marketing or promotional materials,

            advertisements, signage, product packaging, website metadata and any other

            items displaying or bearing such marks;

      5)    Within ten (10) days of being notified of the entry of this Order, Defendant

            shall file the appropriate documents with the Utah Secretary of State office to

            effectuate a voluntary abandonment of the “doing business as” name

            BPREPARED;

      6)    Within ten (10) days of being notified of the entry of this Order, Defendant

            shall unlock the bepreparedfoodstorage.com domain name, making it

            transferable to EEH and will take all necessary steps to effectuate the transfer of

            the domain name;

      7)    EEH is granted statutory damages in the amount of $300,000;

      8)    EEH is awarded its attorneys’ fees and costs incurred in bringing this action,



                                               3
Case 1:20-cv-00051-HCN-DAO Document 27 Filed 03/25/21 PageID.151 Page 4 of 4




            and shall file a detailed fee and costs petition within thirty (30) days of this

            Order; and

      9)    Judgment will be entered for EEH and against Defendant on Counts 1-7 after the

            court receives Plaintiff’s detailed fee and costs petition.



                                                   DATED this 25th day of March, 2021.

                                                   BY THE COURT:



                                                   ______________________________

                                                   Howard C. Nielson, Jr.
                                                   United States District Judge




                                               4
